UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1970



RITA D. POEPPEL,

                                              Plaintiff - Appellant,


          versus


HARTFORD INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-2880-6-25)


Submitted:   January 30, 2004           Decided:    February 17, 2004


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Rauch Wise, LAW OFFICE OF C. RAUCH WISE, Greenwood, South
Carolina, for Appellant. Debbie W. Harden, Katherine T. Lange,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rita D. Poeppel appeals from the district court’s orders

awarding summary judgment to Hartford Insurance Company (Hartford)

on her action seeking to recover the proceeds on an accidental

death and dismemberment policy pursuant to the Employee Retirement

Income Security Act (ERISA), 29 U.S.C. §§ 1001 - 1461 (2000), and

denying her motion to alter or amend judgment pursuant to Fed. R.

Civ. P. 59(e).

          On August 5, 2000, Randall Lee Duvall, Poeppel’s brother,

died as the result of injuries sustained in a single-car collision

in Greenville, South Carolina.    The toxicology report disclosed

that, at the time of the collision, Duvall was driving with a blood

alcohol level of .212%, over twice the legal limit for operating a

motor vehicle under South Carolina law. The district court granted

summary judgment to Hartford after Poeppel sued alleging that she

was denied benefits under the policy in contravention of ERISA.

The district court concluded that an intoxicated driver’s death in

a single-vehicle collision as a result of drinking and driving did

not result from an accident and was therefore not an “injury” as

defined in the policy.   Poeppel v. Hartford Life Ins. Co., 273 F.

Supp. 2d 714 (D.S.C. 2003).

          On appeal, Poeppel argues that the district court erred

in concluding that Duvall’s death was not caused by an accident and

that the automobile wreck was caused by Duvall’s consumption of


                               - 2 -
alcohol.    The benefit plan in this case does not give the plan

administrator discretionary authority to determine benefits under

the plan.      Therefore, we review the denial of benefits de novo.

Firestone Tire & Rubber Co v. Bruch, 489 U.S. 101, 115 (1989).                     In

interpreting the benefits provisions of ERISA-regulated insurance

plans, courts are guided by federal substantive law.                       Baker v.

Provident Life & Accident Ins. Co., 171 F.3d 939, 942 (4th Cir.

1999); Wickman v. N.W. Nat’l Ins. Co., 908 F.2d 1077, 1084 (1st

Cir. 1990).

            The majority of federal courts have held that, when death

is the natural or probable consequence of an act or course of

action, it is not the result of an “accident” as that term is

defined in an accidental death or dismemberment policy. See Baker,

171 F.3d at 942.        Moreover, in Baker, we adopted the rule that “‘a

death   that    occurs    as    a    result    of    driving   while   intoxicated,

although perhaps unintentional, is not an “accident” because that

result is reasonably foreseeable.’”                 Id. (quoting Cozzie v. Metro.

Life Ins. Co., 140 F.3d 1104, 1110 (7th Cir. 1998)).                     We conclude

that this rule is controlling in this case and that accidental

death benefits were properly denied.

            We therefore affirm the judgment of the district court.

We   dispense    with    oral       argument   because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED

                                        - 3 -